
	

113 HR 4428 IH: American Microturbine Manufacturing and Clean Energy Deployment Act of 2014
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4428
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Ms. Linda T. Sánchez of California introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the energy credit for microturbine property.
	
	
		1.Short titleThis Act may be cited as the American Microturbine Manufacturing and Clean Energy Deployment Act of 2014.
		2.Modification of energy credit for microturbine property
			(a)Increase in energy percentageClause (i) of section 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking and at the end of subclause (III) and by adding at the end the following new subclause:
				
					(V)qualified microturbine property, and.
			(b)Modification of definition of qualified microturbine property definitionSubparagraph (A) of section 48(c)(2) of such Code is amended—
				(1)by striking 2,000 kilowatts in clause (i) and inserting 5,000 kilowatts, and
				(2)by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by adding at the end the following new clause:
					
						(iii)has no single microturbine engine with a nameplate capacity of more than 500 kilowatts..
				(c)Elimination of per kilowatt limitationParagraph (2) of section 48(c) of such Code is amended by striking subparagraph (B), by
			 redesignating subparagraph (C) as subparagraph (B), and by inserting after
			 subparagraph (B) (as so redesignated) the following new subparagraph:
				
					(C)Credit may not exceed credit amount allocated
						(i)In generalThe amount of credit determined under this section for any taxable year with respect to any
			 qualified microturbine property placed in service by the taxpayer shall
			 not exceed the credit dollar amount allocated to the taxpayer under this
			 subparagraph with respect to such property.
						(ii)Aggregate limitationThe aggregate credits allowed under this section with respect to qualified microturbine property
			 shall not exceed $250,000,000.
						(iii)Allocation by SecretaryThe Secretary shall allocate the dollar amount described in clause (ii) among the applicants for
			 such credit in such manner as the Secretary determines appropriate..
			(d)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the
			 rules of section 48(m) of such Code (as in effect on the day before the
			 date of the enactment of the Revenue Reconciliation Act of 1990).
			
